Case 1:18-cv-00937-CFC-MPT Document 119 Filed 10/28/19 Page 1 of 3 PageID #: 5573



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  RETAILMENOT, INC.,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )
                 v.                                  )   C.A. No. 18-937 (CFC) (MPT)
                                                     )
  HONEY SCIENCE CORP.,                               )
                                                     )
                         Defendant.                  )


                          NOTICE OF SUPPLEMENTAL AUTHORITY

         Pursuant to D. Del. LR 7.1.2(b), Plaintiff RetailMeNot, Inc. hereby submits the following

  as supplemental authority in support of its claim-construction positions that the terms “the list”

  and “the server” in Honey’s ’625 patent are indefinite under 35 U.S.C. § 112 (see D.I. 107):

  (1) the prosecution history for Honey’s 16/172,685 application (Ex. A) and (2) the prosecution

  history for Honey’s 16/403,036 application (Ex. B), both of which are continuations of Honey’s

  ’625 patent.

         During claim-construction briefing and at the hearing, RetailMeNot argued that, among

  other things, the terms “the list” and “the server” in the ’625 patent are indefinite as a result of

  amendments that Honey made during prosecution. D.I. 107 at 15–16, 24–25; D.I. 112 at 175:4–

  182:2 (“the list”); D.I. 107 at 34–35, 41; D.I. 112 at 188:18–192:6 (“the server”). Honey

  responded that, even after the amendments, there remained implicit antecedent basis for “the

  list,” or alternatively, the affected claims contained obvious administrative or typographical

  errors for both “the list” and “the server.” Id. at 23, 28 n.14, 38.

         Honey has attempted to address the problem in the ’036 continuation application by

  removing “the list” altogether from the equivalent of claim 11 from the ’625 patent, by
Case 1:18-cv-00937-CFC-MPT Document 119 Filed 10/28/19 Page 2 of 3 PageID #: 5574



  substituting Honey’s proposed claim construction from this litigation (“the one or more digital

  codes”) in the equivalents of claims 8, 17, and 19, and by substituting the word “storage” in the

  equivalent of claim 15. For “the server,” rather than substitute the construction that Honey

  proposed in this litigation (“a server that transmitted said one or more digital codes over the

  public network”), Honey instead replaced “the server” with “the system” in the equivalents of

  claims 5 and 7 and “the browser software” in the equivalent of claim 16. Ex. A at SA014–16.

  RetailMeNot further notes that the examiner has rejected both of Honey’s continuation

  applications, and in so doing, the examiner copied portions of RetailMeNot’s pending IPR

  petition (Ex. C) directly into the Final Office Action. Ex. A at SA128–139, Ex. B at SA164–

  176.

         If it would be helpful to the Court in reaching its claim-construction opinions,

  RetailMeNot can promptly submit a short supplemental brief on these issues.


                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Jeremy A. Tigan

                                                     Jack B. Blumenfeld (#1014)
  OF COUNSEL:                                        Jeremy A. Tigan (#5239)
                                                     1201 North Market Street
  Robert A. Appleby                                  P.O. Box 1347
  Jeanne M. Heffernan P.C.                           Wilmington, DE 19899
  Jon R. Carter                                      (302) 658-9200
  KIRKLAND & ELLIS LLP                               jblumenfeld@mnat.com
  601 Lexington Avenue                               jtigan@mnat.com
  New York, NY 10022-4611
  (212) 446-4800                                     Attorneys for Plaintiff

  October 28, 2019




                                                 2
Case 1:18-cv-00937-CFC-MPT Document 119 Filed 10/28/19 Page 3 of 3 PageID #: 5575



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 28, 2019, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  October 28, 2019, upon the following in the manner indicated:

  Kelly E. Farnan, Esquire                                                VIA ELECTRONIC MAIL
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendant Honey Science Corp.

  Tara D. Elliott, Esquire                                                VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  555 Eleventh Street, NW, Suite 1000
  Washington, DC 20004
  Attorneys for Defendant Honey Science Corp.

  Lisa K. Nguyen, Esquire                                                 VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  140 Scott Drive
  Menlo Park, CA 94025
  Attorneys for Defendant Honey Science Corp.

  Robert Steinberg, Esquire                                               VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  Attorneys for Defendant Honey Science Corp.



                                               /s/ Jeremy A. Tigan

                                               Jeremy A. Tigan (#5239)
